Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on November 21st, 2022.  Claims 1 to 3 and 7 to 20 are pending.  Claims 4 to 7 are canceled.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objections have been withdrawn.
Applicant's arguments with respect to the claim interpretations under §112(f)  have been fully considered but they are not persuasive.  “Unit” is a placeholder term and the language as written requires an interpretation under §112(f), leading to the §112(b) rejections.  MPEP 2181 states that “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b).”  The Examiner does not see any distinct algorithm being given in either the claims, specification, or drawings for the various “units”.  The claim limitations amount to stating the desired end result without specifying how these results are achieved, often in a highly tautological manner (“a route determining unit … configured to determine a scheduled traveling route…”).  Since the Examiner cannot adequately find the algorithms, the rejections under §112(b) stand.
Applicant’s arguments with respect to the §112(b) rejections unrelated to the limitations interpreted under §112(f) have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant's arguments regarding the §101 rejections have been fully considered but they are not persuasive.  The Applicants now claim a processor, seemingly in an attempt to argue that the claims do not recite a mental process.  The Examiner already confirmed in the previous office action that the claims are likely implemented on a computer.  The issue is that the claims do not have any significant additional elements and as a result merely implement a mental process using a computer.  Merely implementing a mental process using a computer does not integrate a judicial exception into a practical application, as explained in MPEP 2106.  The existing §101 rejections stand.
Applicant’s arguments with respect to the prior art rejections under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the Examiner applied the reference of Oizumi to teach the newly amended limitations related to displaying routes and other information.  Dudar in view of Ishikawa and Oizumi teaches the amended independent claims.

Claim Interpretation
	Regarding claims 1 and 20, the Examiner interprets the limitation “a battery information acquiring unit configured to … the scheduled traveling route” to include both real-time and historical information about the state of charge (or similar quantities) of other electric vehicles.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“route determining unit configured to …” in claims 1 and 20;
“battery information acquiring unit configured to …” in claims 1, 9 to 10, and 20;
“route navigation executing unit configured to …” in claims 1 to 20; and
“charge characteristic acquiring unit configured to …” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim appears to be poorly translated, rendering the claim indefinite.
Claim limitations
“route determining unit configured to …” in claims 1 and 20;
“battery information acquiring unit configured to …” in claims 1, 9 to 10, and 20;
“route navigation executing unit configured to …” in claims 1 to 20; and
“charge characteristic acquiring unit configured to …” in claim 16
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  ¶[0074] seeks to define what a "unit" is, but ultimately it merely lists several potential forms without limiting the definition in any meaningful way.  Moreover, some "units", like the "route navigation executing unit", seem to both compute results and display the results, meaning that defining a “unit” abstractly as some form of circuitry or processor (as ¶[0074] states) is in fact ambiguous.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a mental process related to route navigation and monitoring charging stations. This judicial exception is not integrated into a practical application because the claims are recited at a high level and amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1 and 20 are to machines.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claims 1 and 20 recite an abstract idea, specifically the mental process of route navigation and the monitoring of charging stations.  This mental process involves evaluation (“…determine a scheduled traveling route…”), observation (“…acquire battery information…”), and a second evaluation step (“…execute route navigation…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  There are no significant additional elements at all.  The “display device” element amounts to mere post-solution displaying, a form of insignificant extra solution activity as per MPEP 2106.05(g). The “units” are merely well-understood, conventional, and routine computer components.  The claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore the claims do not recite additional elements that integrate the judicial exception into any practical amount.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are not additional elements at all, so there are no significant additional elements.
This analysis does not change for the dependent claims.  Claims 2 to 3 and 7 to 20 either modify the steps of the mental process.  Therefore the analysis does not change or introduce some aspects related to displaying results of the mental process, which is a form post-solution displaying, a form of insignificant extra solution activity as per MPEP 2106.05(g).  As such, there are no additional elements and the analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 to 2, 8 to 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (WO 2019125395 A1), hereinafter known as Dudar, in view of Ishikawa et al. (US 20130079962 A1), hereinafter known as Ishikawa, and Oizumi et al. (US 20120098676 A1), hereinafter known as Oizumi.
Regarding claim 1, Dudar teaches a route navigation device comprising:
a processor; (Dudar, ¶[0028], "Computing device 200 includes one or more processor(s) 202, one or more memory device(s) 204, one or more interface(s) 206, one or more mass storage device(s) 208, one or more Input/Output (I/O) device(s) 210, and a display device 230 all of which are coupled to a bus 212. Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208.  Processor(s) 202 may also include various types of computer-readable media, such as cache memory.")
a route navigation executing unit, implemented on the processor, configured to derive a predicted congestion degree in a future of a charge stand included in the scheduled travelling route of the electric vehicle based on the battery information of the plurality of other electric vehicles. (Dudar, abstract, "Electric vehicles arriving at a charging station transmit their state of charge, capacity, and departure time to a computer system. Vehicles are sorted into tiers according to departure time and sorted within tiers according to charging time based on state of charge and capacity. The vehicles are then assigned to queues according to the tiers and ordering within tiers such that vehicles with sooner departure times and shorter charge times are given priority. Where there are multiple queues, vehicles with a shorter charge time may be assigned to a first queue while remaining vehicles are assigned to one or more other queues.  Charging stations may have different capacity and vehicles with higher priority according to sooner departure time and shorter charging time may be assigned to faster chargers.")
The applicants argue that this quote from the abstract of Dudar does not mention a prediction of the "congestion degree" as much as it states the current congestion degree.  The Examiner argues that this quote is adequate given that under the broadest reasonable interpretation, the calculation of the charging time implicitly assumes that the prediction of what vehicles charges when occurs.  However, the Examiner also found a relevant quote from Oizumi (cited below) that teaches a prediction as well.
Dudar does not teach the route determining unit limitation, but Ishikawa teaches the following: a route determining unit, implemented on the processor, configured to determine a scheduled travelling route of an electric vehicle; (Ishikawa, abstract, "A charge control system for charging a battery in an electric motor vehicle includes a travel history database, a route information acquisition unit, a power consumption estimation unit, and a charge control unit. The travel history database stores data of actual travel history from a plurality of electric motor vehicles. The route information acquisition unit determines a planned travel route toward a destination specified by a user, and the power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route. The charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data in the travel history database from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route.")
It would have been obvious to a person having ordinary skill in the art to combine the device of Dudar with the route determination of Ishikawa, since determining the route in the context of EV charging may help better predict the anticipated state of charge upon reaching the charging stand and therefore help improve the electric vehicle's power consumption and allow for better energy use planning at the charger (Ishikawa, ¶[0008], "It is an object of the present disclosure to provide a charge control system of the electric motor vehicle that calculates battery power consumption highly accurately when the vehicle travels a planned travel route toward a destination, enabling a suitable charge of the battery for various occasions.").
Dudar in view of Ishikawa teaches a battery information acquiring unit, implemented on the processor, configured to acquire battery information indicating a remaining capacity of a battery of each of a plurality of other electric vehicles currently travelling at least a part of the scheduled travelling route; (Ishikawa, ¶[0010], "The power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route, and the charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route, which is stored in the travel history database."; Dudar, abstract, "Electric vehicles arriving at a charging station transmit their state of charge, capacity, and departure time to a computer system. Vehicles are sorted into tiers according to departure time and sorted within tiers according to charging time based on state of charge and capacity. The vehicles are then assigned to queues according to the tiers and ordering within tiers such that vehicles with sooner departure times and shorter charge times are given priority. Where there are multiple queues, vehicles with a shorter charge time may be assigned to a first queue while remaining vehicles are assigned to one or more other queues.  Charging stations may have different capacity and vehicles with higher priority according to sooner departure time and shorter charging time may be assigned to faster chargers."; and Dudar, claims 1 to 2, "1. A method comprising, by a computer system: receiving charge data from a plurality of vehicles; receiving departure time data from the plurality of vehicles; determining an ordering of the plurality of vehicles according to both of the charge data and departure time data; and assigning the vehicles to one or more queues for accessing one or more charging stations according to the ordering.  [¶] 2. The method of claim 1, wherein the charging data for each vehicle of the plurality of vehicles includes a state of charge and a battery capacity; and wherein determining the ordering of the plurality of vehicles according to both of the charge data and departure time data comprises: calculating an estimated charging time for each vehicle of the plurality of vehicles according to the state of charge and battery capacity; and determining the ordering of the plurality of vehicles according to the estimated charging times and departure time data of the plurality of vehicles.")
As discussed in the previous office action, Ishikawa teaches using historical battery information and Dudar teaches using current battery information.
Dudar in view of Ishikawa does not teach the following limitation but Oizumi teaches the following: a route navigation executing unit, implemented on the processor, configured to cause a display device of the route navigation device to display route navigation for the electric vehicle based on the predicted congestion degree. (Oizumi, ¶[0007], "According to the present invention, the charge station candidate's congested state at the time for charging the own electric vehicle is estimated from the movement of the other electric vehicle, to thereby provide the electric vehicle side with the congested state as information. As such, the driver can obtain such a freedom that the drive removes, from alternatives, the charge station estimated to have a high congestion degree at the time for charging and instead selects the charge station estimated to have a low congestion degree at the time for charging. As such, the driver's waiting time at the charge station is decreased, to thereby allow the driver to implement a rapid charging."; and Oizumi, ¶[0026], "The in-vehicle device 30 implements the interactive data communication with the information center 40. In addition, the in-vehicle device 30 provides the passenger (typically a driver) with navigation information such as an own electric vehicle's position, a map around the own electric vehicle, and a path to destination. Still, the in-vehicle device 30 provides the passenger with the congestion degree associated with the charge station. The in-vehicle device 30 includes a communication device 32, a GPS (Global Positioning System) sensor 33, a vehicle speed sensor 34, a gyro sensor 35, a memory 36, an input operator 37, a display 38 and a navigation control unit 39.")
It would have been obvious to a person having ordinary skill in the art to combine the device of Dudar in view of Ishikawa with the display device of Oizumi, since providing a display with the predicted congestion information may reduce the wait time.  (Oizumi, ¶[0007], "According to the present invention, the charge station candidate's congested state at the time for charging the own electric vehicle is estimated from the movement of the other electric vehicle, to thereby provide the electric vehicle side with the congested state as information. As such, the driver can obtain such a freedom that the drive removes, from alternatives, the charge station estimated to have a high congestion degree at the time for charging and instead selects the charge station estimated to have a low congestion degree at the time for charging. As such, the driver's waiting time at the charge station is decreased, to thereby allow the driver to implement a rapid charging.")
As noted above when discussing the first route navigation executing unit limitation, Oizumi teaches a prediction congestion degree directly. (Oizumi, ¶[0007], "According to the present invention, the charge station candidate's congested state at the time for charging the own electric vehicle is estimated from the movement of the other electric vehicle, to thereby provide the electric vehicle side with the congested state as information. As such, the driver can obtain such a freedom that the drive removes, from alternatives, the charge station estimated to have a high congestion degree at the time for charging and instead selects the charge station estimated to have a low congestion degree at the time for charging. As such, the driver's waiting time at the charge station is decreased, to thereby allow the driver to implement a rapid charging.")  This rejection does not rely on this, but the Examiner offers this quote to provide additional information about the prior art for these limitations.
Regarding claim 2, Dudar in view of Ishikawa and Oizumi discloses the route navigation device according to Claim 1, wherein the route navigation executing unit is configured to cause the display device to display the route navigation for the electric vehicle based on the battery information of the plurality of other electric vehicles whose scheduled travelling route overlaps with at least a part of the scheduled travelling route of the electric vehicle. (Ishikawa, abstract, "A charge control system for charging a battery in an electric motor vehicle includes a travel history database, a route information acquisition unit, a power consumption estimation unit, and a charge control unit. The travel history database stores data of actual travel history from a plurality of electric motor vehicles. The route information acquisition unit determines a planned travel route toward a destination specified by a user, and the power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route. The charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data in the travel history database from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route."; Ishikawa, ¶[0010], "The power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route, and the charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route, which is stored in the travel history database."; Ishikawa, ¶[0030], "The navigation apparatus 11 (i.e., the control circuit 15) realizes a route guidance function for guiding a route toward a destination (i.e., a planned travel route) that is recommended based on route guidance data. As is generally known, the route guidance may be provided as a route display for highlighting a guidance route on the map that is displayed on the screen of the display apparatus 19, together with a voice output from the voice output apparatus 20, guiding a turning point or the like when the vehicle reaches a preset guidance point."; Oizumi, ¶[0007], "According to the present invention, the charge station candidate's congested state at the time for charging the own electric vehicle is estimated from the movement of the other electric vehicle, to thereby provide the electric vehicle side with the congested state as information. As such, the driver can obtain such a freedom that the drive removes, from alternatives, the charge station estimated to have a high congestion degree at the time for charging and instead selects the charge station estimated to have a low congestion degree at the time for charging. As such, the driver's waiting time at the charge station is decreased, to thereby allow the driver to implement a rapid charging."; and Oizumi, ¶[0026], "The in-vehicle device 30 implements the interactive data communication with the information center 40. In addition, the in-vehicle device 30 provides the passenger (typically a driver) with navigation information such as an own electric vehicle's position, a map around the own electric vehicle, and a path to destination. Still, the in-vehicle device 30 provides the passenger with the congestion degree associated with the charge station. The in-vehicle device 30 includes a communication device 32, a GPS (Global Positioning System) sensor 33, a vehicle speed sensor 34, a gyro sensor 35, a memory 36, an input operator 37, a display 38 and a navigation control unit 39.")
Regarding claim 8, Dudar in view of Ishikawa and Oizumi discloses the route navigation device according to Claim 1,
wherein the battery information acquiring unit is configured to acquire the battery information of the plurality of other electric vehicles for each of plurality of candidate routes to a destination of the electric vehicle, and (Ishikawa, ¶[0011], "According to the charge control system, the travel history database accumulatively stores the travel history data from actual travels of many vehicles, which includes data regarding the vehicle types, travel routes, and the amount of electric power used by the vehicle for the travel route that was actually traveled. Based on the planned travel route toward the user-specified destination from the route information acquisition unit, the power consumption estimation unit calculates the estimated power amount of the battery for the travel of the vehicle along the planned travel route. In the course of such calculation, the power consumption estimation unit searches the travel history database for data of the same-type electric vehicle along the same travel route as the planned travel route, and calculates the estimated power amount based on the searched data. The charge control unit then performs a charge control for charging the electric power to the battery by the amount that is sufficient for the travel to the destination, which is based on the estimated power amount.")
the route navigation executing unit is configured to cause the display device to display the route navigation for the electric vehicle by using a route, which is selected from the plurality of candidate routes based on the battery information of the plurality of other electric vehicles, as a recommended route. (Ishikawa, ¶[0030], "The navigation apparatus 11 (i.e., the control circuit 15) realizes a route guidance function for guiding a route toward a destination (i.e., a planned travel route) that is recommended based on route guidance data. As is generally known, the route guidance may be provided as a route display for highlighting a guidance route on the map that is displayed on the screen of the display apparatus 19, together with a voice output from the voice output apparatus 20, guiding a turning point or the like when the vehicle reaches a preset guidance point."; and Ishikawa, ¶[0038], "The control apparatus 26 may serve as a travel history management unit 33, a recommended route calculation unit 34, and a power consumption estimation unit 35. The travel history management unit 33 accumulatively stores the travel history data transmitted from the charge station 4 to the travel history database 29 in a manner classified according to a vehicle type. Further, the recommended route calculation unit 34 calculates, i.e., searches for a recommended route (i.e., a planned travel route) toward the destination by using a well-known Dijkstra method based on the current position and the destination of the vehicle 2 transmitted via the charge station 4. The recommended route calculation unit 34 may be provided as a route information acquisition unit.  [¶] The power consumption estimation unit 35 calculates an estimated power amount, where the estimated power amount is the amount of electric power or electric charge of the battery 5 that may be used when the vehicle 2 travels the recommended route (i.e., a planned travel route) from the current position to the destination. At the time of calculating the estimated power amount, the power consumption estimation unit 35 searches the travel history database 29 for data of a required power amount, which is the amount of electric power or electric charge used by the same type of vehicle as the vehicle 2 during a travel of the same travel route. In other words, the required power amount is the amount of power used by a similar vehicle as the vehicle 2 along the planned travel route of the vehicle 2.")
Claim 9 is substantially similar to claim 8 and is rejected via substantially the same arguments as used for claim 8.

Claim(s) 3 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Ishikawa and Oizumi as applied to claim 2 above, and further in view of Uyeki (US 20130002188 A1), hereinafter known as Uyeki.
Regarding claim 3, Dudar in view of Ishikawa and Oizumi teaches the route navigation device according to Claim 2, further comprising: wherein the route navigation executing unit is configured to cause the display device to display the route navigation for the electric vehicle based on the battery information of the plurality of other electric vehicles whose scheduled travelling route overlaps with at least a part of the charge requiring portion. (Ishikawa, abstract, "A charge control system for charging a battery in an electric motor vehicle includes a travel history database, a route information acquisition unit, a power consumption estimation unit, and a charge control unit. The travel history database stores data of actual travel history from a plurality of electric motor vehicles. The route information acquisition unit determines a planned travel route toward a destination specified by a user, and the power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route. The charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data in the travel history database from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route."; Ishikawa, ¶[0010], "The power consumption estimation unit calculates an estimated power amount of the battery for the travel of the electric motor vehicle along the planned travel route, and the charge control unit controls a charge of the battery based on the estimated power amount. The estimated power amount is based on data from a same-type vehicle as the electric motor vehicle and a same travel route as the planned travel route, which is stored in the travel history database."; and Ishikawa, ¶[0030], "The navigation apparatus 11 (i.e., the control circuit 15) realizes a route guidance function for guiding a route toward a destination (i.e., a planned travel route) that is recommended based on route guidance data. As is generally known, the route guidance may be provided as a route display for highlighting a guidance route on the map that is displayed on the screen of the display apparatus 19, together with a voice output from the voice output apparatus 20, guiding a turning point or the like when the vehicle reaches a preset guidance point.")
Dudar in view of Ishikawa and Oizumi does not teach the following limitation but Uyeki teaches the following: a route portion determining unit, implemented on the processor, configured to determine a charge requiring portion within the scheduled travelling route of the electric vehicle in which the electric vehicle becomes a charge requiring state, based on a remaining capacity of a battery of the electric vehicle. (Uyeki, ¶[0057], "The range module 222 determines the driving range of the EV 102.  What is meant by the range of the EV 102 is the distance that the EV 102 can travel before it no longer has energy to travel.  Periodically or when the range module 222 receives a request from a user for the driving range of the EV 102, the range module 222 identifies the current state of charge of the EV 102. The range module 222 uses the identified state of charge to calculate the range of the EV 102.")
It would have been obvious to a person having ordinary skill in the art to combine the device of Dudar in view of Ishikawa and Oizumi with the range determination of Uyeki, since determining the range directly affects the usability of an electric vehicle and providing this information based on the current charge improves the usability of an electric vehicle.
Claim 10 is similar to a combination of claims 3 and 8 and is rejected via the same arguments used for claims 3 and 8 above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Ishikawa and Oizumi as applied to claim 1 above, and further in view of You et al. (US 20180202825 A1), hereinafter known as You.
Regarding claim 7, Dudar in view of Ishikawa and Oizumi does not teach the following limitations but You teaches the route navigation device according to Claim 1, wherein the route navigation executing unit is configured to derive the predicted congestion degree of the charge stand based on a number of electric vehicles whose batteries' remaining capacity is lower than a predetermined threshold within a predetermined range in reference to a location of the charge stand. (You, ¶[0077], "As shown in the figure, the method of calculating the latent utilization rate can include determining the number of vehicles that are moving within a predetermined distance based on the position of the charging station and whose battery charge state is less than a predetermined level, or whose travelable distance is less than or equal to a threshold value (step 42), and determining the latent utilization rate based on the number of vehicles and a predetermined criterion (step 44). By way of example but not limitation, the predetermined distance may be 0.5 to 1.0 times the threshold value, or 0.5 to 1.0 times the maximum movable distance depending on the predetermined level. In addition, the preset reference may correspond to the number of rechargeable chargers included in the charging station.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Dudar in view of Ishikawa and Oizumi with the utilization rate of You, since predictions related to the power consumption will allow for better routing of electricity and improve the quality of the service in times of high demand.

Claim(s) 11 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Ishikawa and Oizumi as applied to claims 3 or 8 above, and further in view of Kiyama et al. (US 20130261953 A1), hereinafter known as Kiyama.
Regarding claim 15, Dudar in view of Ishikawa and Oizumi teaches the route navigation device according to Claim 12, wherein the route navigation executing unit is configured to estimate, for each of the plurality of candidate routes, a charge time at the charge stand within the route based on a congestion condition of charge stand within the route and the battery information of a plurality of other electric vehicles travelling a route, and execute the route navigation for the electric vehicle by using a route, which is selected from the plurality of candidate routes based on the charge time, as the recommended route.  (Dudar, abstract, "Electric vehicles arriving at a charging station transmit their state of charge, capacity, and departure time to a computer system. Vehicles are sorted into tiers according to departure time and sorted within tiers according to charging time based on state of charge and capacity. The vehicles are then assigned to queues according to the tiers and ordering within tiers such that vehicles with sooner departure times and shorter charge times are given priority. Where there are multiple queues, vehicles with a shorter charge time may be assigned to a first queue while remaining vehicles are assigned to one or more other queues.  Charging stations may have different capacity and vehicles with higher priority according to sooner departure time and shorter charging time may be assigned to faster chargers.")
However, Dudar in view of Ishikawa and Oizumi does not teach a waiting time explicitly.  Kiyama teaches the both a charging time and a waiting time with the following: the route navigation executing unit is configured to estimate, for each of the plurality of candidate routes, a wait time and a charge time at the charge stand within the route based on a congestion condition of charge stand within the route and the battery information of a plurality of other electric vehicles travelling a route, and execute the route navigation for the electric vehicle by using a route, which is selected from the plurality of candidate routes based on the wait time and the charge time, as the recommended route.  (Kiyama, ¶[0129], "When the usable charging station 102 is present in the departure place (YES in S1102), the route-search processing section 213 executes processing same as the inter-charging-station route search processing (S801 to S806) and derives a route search result from the departure place to the point B (a pass-through candidate charging station). The route search result includes the recommended electric energy 705. The route-search processing section 213 calculates time required for charging the electric automobile 101 to the recommended electric energy 705. The route-search processing section 213 calculates the charging time using, the route search result, vehicle information (a state of charge and a battery capacity) acquired from the electric automobile 101, and the charging efficiency 603 of the charging station 102 in the departure place acquired from the display terminal 103. The route-search processing section 213 adds the calculated charging time in the departure place to the inter-point cost (S1103) and proceeds to processing in step S1104."; and Kiyama, ¶[0132], "The route-search processing section 213 calculates arrival estimated time at the point B from the departure time, the moving cost from the departure place to the point A, and the inter-point cost from the point A to the point B. The route-search processing section 213 calculates a waiting time until the start of charging at the arrival estimated time on the basis of the full/vacancy information acquired from the charging station 102 and adds the waiting time to the inter-point cost (S1105).")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Dudar in view of Ishikawa and Oizumi with the waiting and charging times of Kiyama, because these times combined give the total elapsed time and therefore serve as a direct measure of the overall time a vehicle must spend to re-charge its battery.  This total elapsed time serves to improve the overall service by giving a direct metric that affects the usability of the service, and therefore it can improve the overall speed of the service.
Claims 11 to 14 are broader versions of claim 15 and are rejected via substantially the same arguments as used for claim 15.
Regarding claim 16, Dudar in view of Ishikawa, Oizumi and Kiyama discloses the route navigation device according to Claim 13, comprising:
a charge characteristic acquiring unit configured to acquire, for each route of the plurality of candidate routes, a charge characteristic indicating a relationship between the remaining capacity of a battery of each of the other electric vehicles and a timing of executing charge of the battery concerning an occupant of each of the other electric vehicles travelling the route, (Kiyama, ¶[0129], "The route-search processing section 213 calculates time required for charging the electric automobile 101 to the recommended electric energy 705. The route-search processing section 213 calculates the charging time using, the route search result, vehicle information (a state of charge and a battery capacity) acquired from the electric automobile 101, and the charging efficiency 603 of the charging station 102 in the departure place acquired from the display terminal 103.")
wherein the route navigation executing unit is configured to execute the route navigation for the electric vehicle by using a route, which is selected from the plurality of candidate routes further based on the charge characteristic. as the recommended route.  (Ishikawa, ¶[0030], "The navigation apparatus 11 (i.e., the control circuit 15) realizes a route guidance function for guiding a route toward a destination (i.e., a planned travel route) that is recommended based on route guidance data. As is generally known, the route guidance may be provided as a route display for highlighting a guidance route on the map that is displayed on the screen of the display apparatus 19, together with a voice output from the voice output apparatus 20, guiding a turning point or the like when the vehicle reaches a preset guidance point."; and Ishikawa, ¶[0038], "The control apparatus 26 may serve as a travel history management unit 33, a recommended route calculation unit 34, and a power consumption estimation unit 35. The travel history management unit 33 accumulatively stores the travel history data transmitted from the charge station 4 to the travel history database 29 in a manner classified according to a vehicle type. Further, the recommended route calculation unit 34 calculates, i.e., searches for a recommended route (i.e., a planned travel route) toward the destination by using a well-known Dijkstra method based on the current position and the destination of the vehicle 2 transmitted via the charge station 4. The recommended route calculation unit 34 may be provided as a route information acquisition unit.  [¶] The power consumption estimation unit 35 calculates an estimated power amount, where the estimated power amount is the amount of electric power or electric charge of the battery 5 that may be used when the vehicle 2 travels the recommended route (i.e., a planned travel route) from the current position to the destination. At the time of calculating the estimated power amount, the power consumption estimation unit 35 searches the travel history database 29 for data of a required power amount, which is the amount of electric power or electric charge used by the same type of vehicle as the vehicle 2 during a travel of the same travel route. In other words, the required power amount is the amount of power used by a similar vehicle as the vehicle 2 along the planned travel route of the vehicle 2.")

Claim(s) 17 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Ishikawa and Oizumi as applied to claims 1 or 2 above, and further in view of Lowenthal et al. (US 20100211340 A1), hereinafter known as Lowenthal.
Regarding claim 17, Dudar in view of Ishikawa and Oizumi teaches the route navigation device according to Claim 1, wherein the route navigation executing unit is configured to control so as to cause the display device to display the scheduled travelling route of the electric vehicle. (Oizumi, ¶[0035], "Moreover, the navigation control unit 39 generates a display image to be displayed on the display 38. For example, based on the map data and road data which correspond to the present position read out from the memory 36, the navigation control unit 39 generates the own electric vehicle's surrounding map as a display image which is to be displayed on the display 38.  Moreover, in the case that the searched travel path is present, the navigation control unit 39 generates a display image made by superposing the travel path on the map, to thereby display the thus generated display image on the display 38.")
Lowenthal teaches a display containing battery information of a plurality of other electric vehicles (Lowenthal, figure 6, element 610, "summary information", which lists battery information for multiple electric vehicles, and the center word balloon of figure 6, which contains battery information about a vehicle within the map itself).
It would have been obvious to a person having ordinary skill in the art to combine the machine of Dudar in view of Ishikawa and Oizumi with the battery information display of Lowenthal, since providing battery information for additional vehicles provides additional context for the charge state of other vehicles and the availability or need of any charging services overall within a service area, improving the user’s comprehension of the service’s current status.
Claim 18 is substantially similar to claim 17 and is rejected via substantially the same arguments as used for claim 17.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Ishikawa, Oizumi, and Lowenthal as applied to claim 17 above, and further in view of You.
Regarding claim 19, Dudar in view of Ishikawa, Oizumi, and Lowenthal does not teach the following limitation but You teaches the route navigation device according to Claim 17, wherein the route navigation executing unit is configured to control so as to cause the display device to display an object indicating the scheduled travelling route of the electric vehicle on which a number of other electric vehicles whose batteries' remaining capacity is lower than a predetermined threshold is indicated. (You, ¶[0077], "As shown in the figure, the method of calculating the latent utilization rate can include determining the number of vehicles that are moving within a predetermined distance based on the position of the charging station and whose battery charge state is less than a predetermined level, or whose travelable distance is less than or equal to a threshold value (step 42), and determining the latent utilization rate based on the number of vehicles and a predetermined criterion (step 44). By way of example but not limitation, the predetermined distance may be 0.5 to 1.0 times the threshold value, or 0.5 to 1.0 times the maximum movable distance depending on the predetermined level. In addition, the preset reference may correspond to the number of rechargeable chargers included in the charging station.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Dudar in view of Ishikawa, Oizumi, and Lowenthal with the utilization rate of You, since predictions related to the power consumption will allow for better routing of electricity and improve the quality of the service in times of high demand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hershkovitz et al. (US 20150039391 A1) - claim 17.
Koenig et al. (US 20160003621 A1) - claim 17.
O'Connell et al. (US 20130204471 A1) - claim 3.
Shibata (JP 2019158372 A) - independent claims.
Suganuma et al. (US 20120306446 A1) - claim 7.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667     


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

December 6, 2022